DETAILED ACTION
This Office action is in response to the application and preliminary amendment filed February 5, 2022 by which claims 19-23, 25-27, and 29-31 were canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The preliminary amendment to the specification, filed February 5, 2022, has been approved an entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are between the display (in line 2) and the structure. This rejection is also applicable to claim 5, i.e., between the display tab and the structure.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5; 18; 24; and 28 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by U.S. Patent No. 1,821,313 (Marsh ‘313).
With respect to claim 1, Marsh ‘313 discloses a cellulosic (see line 62, i.e., paperboard) display structure comprising a plurality of sidewall panels, the plurality of sidewall panels comprising a central panel (14), the central panel (14) having a first central surface (as seen in Figure 1) and an opposing second central surface (unnumbered - see Figure 5, where 24 meets 14); and a first sidewall panel (11), the first sidewall panel (11) comprises at least one hook feature (22); with respect to claim 3, wherein the first sidewall panel (11) comprises at least one more hook feature (22); with respect to claim 4, wherein the first sidewall panel (11) comprises a first engagement tab (16) configured to engage with a cellulosic display (19); with respect to claim 5,  further comprising a display tab (unnumbered - curved top portion of 14 - claim not positively claiming indicia, and such area is considered to be capable of having indicia, such as a label defining the product held therein) configured to display indicia.
With respect to claim 18, Marsh ‘313 discloses the cellulosic (see line 62, i.e., paperboard) display structure, as advanced above, comprising a plurality of sidewall panels, the plurality of sidewall panels comprising a first sidewall panel (11), the first sidewall panel (11) comprises at least one hook feature (22); and a second sidewall panel (10), the second sidewall panel (10) comprises at least one hook feature (22). 
With respect to claim 24, Marsh ‘313 discloses the cellulosic (see line 62, i.e., paperboard) display system, as advanced above, the cellulosic display system comprising a cellulosic display (19) having a plurality of slots (17, 18); and at least one cellulosic display structure (see Figure 1), the cellulosic display structure comprising a plurality of sidewall panels, the plurality of sidewall panels comprising a central panel (14), the central panel having a first central surface (as seen in Figure 1) and an opposing second central surface (unnumbered - see Figure 5, where 24 meets 14);  and  a first sidewall panel (11), the first sidewall panel (11) comprises the at least one hook feature (22), wherein the cellulosic display structure is engageable (via) with at least one slot (18) of the plurality of slots. 
With respect to claim 28, Marsh ‘313 discloses the cellulosic (see line 62, i.e., paperboard) display system, as advanced above, the cellulosic display system comprising the cellulosic display (19) having the plurality of slots (17 and 18); and at least one cellulosic display structure (Figure 1), the cellulosic display structure comprising a plurality of sidewall panels, the plurality of sidewall panels comprising a first sidewall panel (11), the first sidewall panel comprises at least one hook feature (22); and a second sidewall panel (10), the second sidewall panel comprises at least one hook feature (22). 
Claims 1, 3-15, 17; and 18 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by U.S. Patent No. 3,193,108 (Johnson ‘108), scenario #1. In particular, it is noted that in scenario #1, element 14 is the central panel, element 47 is the first transition panel, and element 10 is the second transition panel.
With respect to claim 1, Johnson ‘108 discloses cellulosic (see column 1, lines 37 and 44, and column 3, line 65) display structure (see Figure 7) comprising a plurality of sidewall panels, the plurality of sidewall panels comprising a central panel (14), the central panel (14) having a first central surface (as seen in Figure 5) and an opposing second central surface (as seen in Figure 4); and a first sidewall panel (comprising all elements to the left of numeral 22 on the left of Figure 7),  the first sidewall panel comprises at least one hook feature (34 - see Figure 2); with respect to claim 3, wherein the first sidewall panel comprises at least one more hook feature (36 - see Figure 2); with respect to claim 4, wherein the first sidewall panel comprises a first engagement tab (36 - see Figure 2; it is noted that element 36 has been used to define both the additional hook in claim 3 and the tab in claim 4, but this is permissible since there is not a combination having both elements in one claim) configured to engage with a cellulosic display (the display is B in Figure 1 - the display is not being positively claimed, and thus, since the structure engages B, B is considered to be capable of a cellulosic display); with respect to claim 5, further comprising a display tab (13 - claim not positively claiming indicia, and such area is considered to be capable of having indicia, such as a label defining the product held therein) configured to display indicia; with respect to claim 6, further comprising a first transition panel (47) positioned between (i.e., the central 14 extends from left to right in Figure 1, and the first sidewall extends from top to bottom, so the panel 47 is considered to extend between where the first sidewall meets 14) the central panel (10) and the first sidewall panel (the structure to the left of numeral 22 on the left of Figure 1), wherein the first transition panel (47) is defined by a first central fold line (top 46) and a first transition fold line (bottom 46 in Figure 1), and wherein the first transition panel is movable between a first configuration (Figure 7) and a second configuration (Figure 5); with respect to claim 7, wherein the first transition panel (47) is substantially aligned (i.e., since all elements are in the same plane) with the central panel (14) and the first sidewall panel when the first transition panel is in the first configuration (Figure 7); with respect to claim 8, wherein the first transition panel (47) overlaps (see Figure 5) with a portion of the central panel (14) when the first transition panel is in the second configuration, and wherein the first sidewall panel is perpendicular to the central panel (14) and the first transition panel (47) when the first transition panel is in the second configuration; with respect to claim 9, further comprising a second sidewall panel (all structure to the right of numeral 22, on the right side of Figure 7), the second sidewall panel comprises at least one hook feature (34); with respect to claim 10, wherein the second sidewall panel comprises at least one more hook feature (36); with respect to claim 11, wherein the second sidewall panel comprises a second engagement tab (36) configured to engage with a cellulosic display, i.e., similar to claim 4, advanced above; with respect to claim 12, wherein the second sidewall panel comprises a locking tab (36 - same rationale as claim 4) configured to fold along a locking fold line (see Figure 6) and secure the cellulosic display structure in a cellulosic display (B); with respect to claim 13, being comprised of at least one of card- board, fiberboard, paperboard, foamboard, corrugated paper, and corrugated board (see column 1, lines 37 and 44, and column 3, line 65); with respect to claim 14, further comprising a second transition panel (10) positioned between (i.e., the central 14 extends from left to right in Figure 1, and the second sidewall extends from top to bottom, so the panel 10 is considered to extend between where the second sidewall meets 14) the central panel and the second sidewall panel, wherein the second transition panel (10) is defined by a second central fold line (12) and a second transition fold line (11), and wherein the second transition panel is movable between a first configuration (Figure 7) and a second configuration (Figure 5); with respect to claim 15, wherein the second transition panel (10) is substantially aligned (since all elements ae in the same plane) with the central panel (14) and the second sidewall panel when the second transition panel (10) is in the first configuration (Figure 7); and with respect to claim 17, wherein the at least one hook feature (34) of the first sidewall panel and the at least one hook feature (34) of the second sidewall panel align (see Figure 2) when the first transition panel (47) and the second transition panel (10) are in the second configuration.
With respect to claim 18, Johnson ‘108 discloses the cellulosic display structure, as advanced above comprising a plurality of sidewall panels, the plurality of sidewall panels comprising a first sidewall panel (all structure to the left of numeral 22 on the left of Figure 7), the first sidewall panel comprises at least one hook feature (34); and a second sidewall panel (all structure to the right of numeral 22 on the right of Figure 7), the second sidewall panel comprises at least one hook feature (34). 
Claims 1, 3-7, 9-17; and 18 are rejected under 35 U.S.C. 10(a)(1) as being anticipated by U.S. Patent No. 3,193,108 (Johnson ‘108), scenario #2. In particular, it is noted that in scenario #1, element 14 is the central panel, element 10 is the first transition panel, and element 47 is the second transition panel.
With respect to claim 1, Johnson ‘108 discloses the cellulosic display structure, as advanced above, comprising the plurality of sidewall panels, the plurality of sidewall panels comprising the central panel, as advanced above, the central panel having the first central surface, as advanced above, and the opposing second central surface, as advanced above, with respect to scenario #1; and the first sidewall panel, the first sidewall panel comprises at least one hook feature, as advanced above, with respect to scenario #1; with respect to claim 3, wherein the first sidewall panel comprises at least one more hook feature, as advanced above, with respect to scenario #1; with respect to claim 4, wherein the first sidewall panel comprises a first engagement tab configured to engage with a cellulosic display, as advanced above, with respect to scenario #1; with respect to claim 5, further comprising a display tab configured to display indicia, as advanced above, with respect to scenario #1; with respect to claim 6, further comprising a first transition panel (10) positioned between (as advanced above, with respect to scenario #1) the central panel (14) and the first sidewall panel, wherein the first transition panel (10) is defined by a first central fold line (12) and a first transition fold line (11), and wherein the first transition panel (10) is movable between a first configuration (Figure 7) and a second configuration (Figure 5); with respect to claim 7,  wherein the first transition panel (10) is substantially aligned (since all elements are in the same plane) with the central panel (14) and the first sidewall panel when the first transition panel (10) is in the first configuration; with respect to claim 9, further comprising a second sidewall panel, as advanced above, with respect to scenario #1, the second sidewall panel comprises at least one hook feature; with respect to claim 10, wherein the second sidewall panel comprises at least one more hook feature, as advanced above, with respect to scenario #1; with respect to claim 11, wherein the second sidewall panel comprises a second engagement tab configured to engage with a cellulosic display, as advanced above, with respect to scenario #1; with respect to claim 12, wherein the second sidewall panel comprises a locking tab configured to fold along a locking fold line and secure the cellulosic display structure in a cellulosic display, as advanced above, with respect to scenario #1; with respect to claim 13, being comprised of at least one of card- board, fiberboard, paperboard, foamboard, corrugated paper, and corrugated board, as advanced above, with respect to scenario #1; with respect to claim 14, further comprising a second transition panel (47) positioned between (as advanced above, with respect to scenario #1) the central panel (14) and the second sidewall panel, wherein the second transition panel (47) is defined by a second central fold line (top 46 in Figure 7) and a second transition fold line (bottom 46), and wherein the second transition panel (47) is movable between a first configuration (Figure 7) and a second configuration (Figure 5); with respect to claim 15, wherein the second transition panel (47) is substantially aligned  (since all elements are in the same plane) with the central panel (14) and the second sidewall panel when the second transition panel (47) is in the first configuration (Figure 7); with respect to claim 16, wherein the second transition panel (47) overlaps with a portion of the central panel (14) when the second transition panel (47) is in the second configuration (Figure 5), and wherein the second sidewall panel is perpendicular to the central panel and the second transition panel when the second transition panel is in the second configuration; and with respect to claim 17, wherein the at least one hook feature of the first sidewall panel and the at least one hook feature of the second sidewall panel align when the first transition panel and the second transition panel are in the second configuration, as advanced above, with respect to scenario #1.
With respect to claim 18, Johnson ‘108 discloses the cellulosic display structure comprising the plurality of sidewall panels, the plurality of sidewall panels comprising the first sidewall panel, the first sidewall panel comprises at least one hook feature; and the second sidewall panel, the second sidewall panel comprises at least one hook feature, as advanced above, with respect to scenario #1. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Marsh ‘313 as applied to claims 1, 3-5; 18; 24; and 28 above, and further in view of U.S. Patent No. 1,495,943 (Wiley ‘943).
Marsh ‘313 discloses the structure as advanced above.
Wiley ‘943 teaches the use of a central panel (1) having adhesive thereon (see line 81), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the surface of Marsh ‘313 with adhesive, for increased securement when element 24 is attached thereto (see Figure 5).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson ‘108, scenario #1 or scenario #2, as applied to the claims above, and further in view of Wiley ‘943.
Johnson ‘108 discloses the structure as advanced above.
Wiley ‘943 teaches the use of a central panel (1) having adhesive thereon (see line 81), and thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have provided the surface of Johnson ‘108 with adhesive for increased securement, when elements 47 and 14 are attached together (see Figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note U.S. Patent Nos. 6,557,711, 3,208,583, 2,897,977, 1,625,436, 1,579,099, and 1,415,224.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E. NOVOSAD whose telephone number is (571) 272-6832. The examiner can normally be reached generally Monday through Thursday, 8am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov . Visit https://www.uspto.gov/patents/apply/patent-center  for more information about Patent Center and https://www.uspto.gov/patents/docx  for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer E. Novosad/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




October 25, 2022